Title: From Benjamin Franklin to Peter Templeman, 29 October 1766
From: 
To: 


Sir
Cravenstreet, Oct. 29. 1766
I received with the enclos’d Letter an improv’d Compass for the Surveying of Land, sent me by Mr. Aaron Miller of New-Jersey, with a Request that I would lay it before the Society of Arts, which I will do whenever call’d upon for that purpose; I am, with great Respect for the Society, Sir, Your most obedient humble Servant
B Franklin
[Cut off] Templeman
 
Endorsed: Octor. 29, 1766
 
[Enclosure]
Sir,
New Jersey July 31st. 1765
Mr. Aaron Miller an Ingenous Man in the Province of New Jersey some time ago contrived a Method of fixing a kind of Index to the Circumferenter or Common Land Surveying Compass, which in the Manner of the Second hand to a Clock or Watch divides each Degree into 60 Equal parts or Minutes, he has lately very much improved on the first invention, and it’s application to the Instrument is now so far Perfect, that it does not in the least incumber the use of it; but so far improves it that a Land Surveyor may now with Certainty divide each Degree into Minutes, whereas without this improvement, he was left to divide the Degrees on the Limb of the Circumferenter into 60 equal parts by his Eye only. The improvement of the Instrument will no doubt be of use to Surveyors of Land in General, more Especially in America where the Compass is constantly used in Surveying Lands; I have advised Mr. Miller to send one of his to Dr. Franklin who I make no doubt will be ready to Shew the use of it to the Society for the Encouragement of Arts Manufactures and Commerce whenever they will be pleased to give him an Opportunity, and I must beg the favour of you to lay this recommendation of it before them. I am, Sir, Your Most Humble Servant
Stirling
To Peter Templeman Esqr. Principal Secretary to the Society for the Encouragement of Arts Manufactures and Commerce, London

